DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 06/21/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-9
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1, 4, 7
New claims: 					None
Claims currently under consideration:	1-9
Currently rejected claims:			1-9
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (US 3,463,818; IDS) in view of Chemical (“Flavors and fragrances”, June 2016, ChemicalBook, https://web.archive.org/web/20170616080744/http://www.chemicalbook.com/ProductCatalog_EN/19.htm; previously cited) as evidenced by Yamamoto (Yamamoto et al., “Olfactory student on optically active citronellyl derivatives”, 2004, Flavour and Fragrance Journal, vol. 19, pages 121-133; IDS).
Regarding claim 1, Blumenthal teaches 3,7-dimethyl-2-methylene-6-octen-1-ol (column 1, 3rd structure) as an odor used as perfumes (column 3, lines 8-9) that is chemically synthesized (column 3, lines 4-8).  The compound 3,7-dimethyl-2-methylene-6-octen-1-ol has a citrus odor as evidenced by Yamamoto (page 131, last row of Table 3).  Blumenthal does not teach a citrus-flavored food or beverage comprising the compound wherein the compound imparts additional citrus flavor.
However, Chemical discloses that fragrances are common in the recipes of foods and beverages (corresponding to solid and liquid foods such as cakes and biscuits) (page 1, paragraphs 2-3) such as citrus-flavored biscuits (corresponding to orange biscuits) (page 1, paragraph 3) and that fragrances include artificial compounds that are chemically synthesized and are used to increase food flavor (page 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have used the fragrance of Blumenthal in a citrus-flavored food as taught by Chemical.  Since fragrance compounds are common in cakes and biscuits, a skilled practitioner would readily recognize that the fragrance compound 3,7-dimethyl-2-methylene-6-octen-1-ol disclosed in Blumenthal may be used in citrus-flavored foods.  Also, since 3,7-dimethyl-2-methylene-6-octen-1-ol has a citrus fragrance (Yamamoto, page 131, last row of Table 3) and fragrance is directly used to increase food flavor (Chemical, page 1, paragraph 1), adding 3,7-dimethyl-2-methylene-6-octen-1-ol to a food or beverage would impart additional citrus flavor, thereby rendering the claim obvious.
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including that the fragrance should be included in a food and beverage (corresponding to solid product and liquid food) from an amount approaching 0 ppb (corresponding to <0.05%) to an amount of about 1,000 ppm (corresponding to about 0.1%) (Chemical, page 1, paragraph 2).
Regarding claim 4, Blumenthal teaches 3,7-dimethyl-2-methylene-6-octen-1-ol (column 1, 3rd structure) as an odor used as perfumes (column 3, lines 8-9) that is chemically synthesized (column 3, lines 4-8).  The compound 3,7-dimethyl-2-methylene-6-octen-1-ol has a citrus odor as evidenced by Yamamoto (page 131, last row of Table 3).  Blumenthal does not teach a method of enhancing citrus flavor of a food or beverage comprising adding the 3,7-dimethyl-2-methylene-6-octen-1-ol as a flavoring substance to the food or beverage wherein the compound imparts additional citrus flavor.
However, Chemical discloses that fragrances are common in the recipes of foods and beverages (corresponding to solid and liquid foods such as cakes and biscuits) (page 1, paragraphs 2-3) such as citrus-flavored biscuits (corresponding to orange biscuits) (page 1, paragraph 3) and that fragrances include artificial compounds that are chemically synthesized (page 1, paragraph 1).  It also discloses that these fragrances are called flavoring agents and are used to increase food flavor (page 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have used the 3,7-dimethyl-2-methylene-6-octen-1-ol fragrance compound of Blumenthal in a food or beverage in order to enhance the flavor of the food or beverage as taught by Chemical.  Since fragrance compounds are used in foods and beverages for the purpose of enhancing flavor in the food or beverage, a skilled practitioner would readily recognize that the fragrance compound 3,7-dimethyl-2-methylene-6-octen-1-ol disclosed in Blumenthal may be used in foods and beverages as a flavoring substance to enhance the flavor of the food or beverage.  Also, since 3,7-dimethyl-2-methylene-6-octen-1-ol has a citrus fragrance (Yamamoto, page 131, last row of Table 3) and fragrance is directly used to increase food flavor (Chemical, page 1, paragraph 1), adding 3,7-dimethyl-2-methylene-6-octen-1-ol to a food or beverage would impart additional citrus flavor, thereby rendering the claim obvious. 
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 4, including that the fragrance should be included in a food and beverage (corresponding to solid product and liquid food) from an amount approaching 0 ppb (corresponding to <0.05%) to an amount of about 1,000 ppm (corresponding to about 0.1%) (Chemical, page 1, paragraph 2).
Regarding claim 7, Blumenthal teaches 3,7-dimethyl-2-methylene-6-octen-1-ol (column 1, 3rd structure) as an odor used as perfumes (column 3, lines 8-9) that is chemically synthesized (column 3, lines 4-8).  The compound 3,7-dimethyl-2-methylene-6-octen-1-ol has a citrus odor as evidenced by Yamamoto (page 131, last row of Table 3).  Blumenthal does not teach a citrus-flavored food flavoring composition comprising 3,7-dimethyl-2-methylene-6-octen-1-ol wherein the compound imparts additional citrus flavor.
However, Chemical discloses that fragrances are common in the recipes of foods and beverages (corresponding to solid and liquid foods such as cakes and biscuits) (page 1, paragraphs 2-3) and that fragrances include artificial compounds that are chemically synthesized and are used to increase food flavor (page 1, paragraph 1).  It also discloses that these fragrances are called flavoring agents (page 1, paragraph 1) as they give a product a unique flavor and that commonly used food fragrances include orange fragrance (page 1,paragraph 3).
It would have been obvious for a person of ordinary skill in the art to have used the 3,7-dimethyl-2-methylene-6-octen-1-ol fragrance compound of Blumenthal in a citrus-flavored flavoring composition as taught by Chemical.  Since fragrance compounds are used as flavoring agents in foods and beverages and commonly used food fragrances include orange fragrance, a skilled practitioner would readily recognize that the fragrance compound 3,7-dimethyl-2-methylene-6-octen-1-ol disclosed in Blumenthal may be used in a citrus-flavored flavoring composition.  Also, since 3,7-dimethyl-2-methylene-6-octen-1-ol has a citrus fragrance (Yamamoto, page 131, last row of Table 3) and fragrance is directly used to increase food flavor (Chemical, page 1, paragraph 1), adding 3,7-dimethyl-2-methylene-6-octen-1-ol to a food or beverage would impart additional citrus flavor, thereby rendering the claim obvious.

 Claims 2, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (US 3,463,818; IDS) in view of Chemical (“Flavors and fragrances”, June 2016, ChemicalBook, https://web.archive.org/web/20170616080744/http://www.chemicalbook.com/ProductCatalog_EN/19.htm; previously cited) as evidenced by Yamamoto (Yamamoto et al., “Olfactory student on optically active citronellyl derivatives”, 2004, Flavour and Fragrance Journal, vol. 19, pages 121-133; IDS), in further view of Gupta (Gupta et al., “A biotechnological approach to microbial based perfumes and flavours”, 2015, Journal of Microbiology & Experimentation, vol. 2, issue 1, pages 11-18; previously cited).
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including that fragrances are used in food and beverages and that fragrances include artificial compounds that are chemically synthesized (Chemical, page 1, paragraph 2).  It does not teach that the beverage is an acidic beverage.
However, Gupta discloses that fragrances are widely used in food, beverage, and cosmetic formulations and that most fragrance compounds are prepared by chemical synthesis (page 11, column 1, paragraph 1).  Gupta exemplifies beer and wine as products imparted with aromas (page 11, column 1, paragraph 1), which are acidic beverages.  
It would have been obvious for a person of ordinary skill in the art to have used the fragrance of Blumenthal in an acidic beverage as taught by Gupta.  Since fragrance compounds are widely used in foods and beverages, a skilled practitioner would readily recognize that the fragrance compound 3,7-dimethyl-2-methylene-6-octen-1-ol disclosed in Blumenthal may be used in an acidic beverage, thereby rendering the claim obvious.
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 4, including that fragrances are used in food and beverages and that fragrances include artificial compounds that are chemically synthesized (Chemical, page 1, paragraph 2).  It does not teach that the beverage is an acidic beverage.
However, Gupta discloses that fragrances are widely used in food, beverage, and cosmetic formulations and that most fragrance compounds are prepared by chemical synthesis (page 11, column 1, paragraph 1).  Gupta exemplifies beer and wine as products imparted with aromas (page 11, column 1, paragraph 1), which are acidic beverages.  
It would have been obvious for a person of ordinary skill in the art to have used the fragrance of Blumenthal in an acidic beverage as taught by Gupta.  Since fragrance compounds are widely used in foods and beverages, a skilled practitioner would readily recognize that the fragrance compound 3,7-dimethyl-2-methylene-6-octen-1-ol disclosed in Blumenthal may be used in an acidic beverage, thereby rendering the claim obvious.
Regarding claim 8, the prior art teaches the invention as disclosed above in claim 2, including that the fragrance should be included in a beverage (corresponding to liquid food) from an amount approaching 0 ppb (corresponding to <0.05%) to an amount of about 1,000 ppm (corresponding to about 0.1%) (Chemical, page 1, paragraph 2), which overlaps the claimed concentration.
Regarding claim 9, the prior art teaches the invention as disclosed above in claim 5, including that the fragrance should be included in a food and beverage (corresponding to solid product and liquid food) from an amount approaching 0 ppb (corresponding to <0.05%) to an amount of about 1,000 ppm (corresponding to about 0.1%) (Chemical, page 1, paragraph 2).

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1, 3, 4, 6, and 7 over Blumenthal and Chemical; claims 2, 5, 8, and 9 over Blumenthal, Chemical, and Gupta: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claims 1, 4, and 7 to recite that the compound 3,7-dimethyl-2-methylene-6-octen-1-ol imparts additional citrus flavor.  Applicant stated that Blumenthal teaches that the compound 3,7-dimethyl-2-methylene-6-octenal has a “floral, rose-muguet odor” in Example V, which is entirely different from the claimed “citrus odor”.  Applicant argued that the cited references do not disclose or suggest anything with respect to citrus flavor or that the claimed compound 3,7-dimethyl-2-methylene-6-octen-1-ol can impart additional citrus flavor.  Applicant argued that one of ordinary skill would not have been motivated to use the compound in an odor that is different from its intended use or to modify the teachings of Blumenthal to arrive at the claimed citrus-flavoring composition, the claimed food or beverage, or the claimed method (Applicant’s Remarks, page 5, paragraphs 1-6).
However, Examiner points out that the compound disclosed in Example V of Blumenthal is 3,7-dimethyl-2-methylene-6-octenal, not the 3,7-dimethyl-2-methylene-6-octen-1-ol compound as claimed and, as such, there is no need for motivation to use the compound in an odor that is different from its intended use.  Examiner also points out that the present specification (page 1, lines 10-12) and Yamamoto (page 131, last row of Table 3) disclose that 3,7-dimethyl-2-methylene-6-octen-1-ol is a known compound having a citrus odor.  Since Blumenthal teaches the fragrance compound 3,7-dimethyl-2-methylene-6-octen-1-ol and Yamamoto is now cited as an evidentiary reference in the rejection of the amended claims for its disclosure regarding 3,7-dimethyl-2-methylene-6-octen-1-ol having a citrus odor, the cited references teach that the claimed compound has a citrus odor.  Furthermore, since Chemical teaches that fragrances are common in the recipes of foods and beverages to increase food flavor, the combination of prior art teaches the addition of 3,7-dimethyl-2-methylene-6-octen-1-ol to a food or beverage, wherein the compound would impart additional citrus flavor, thereby rendering the amended claims obvious.  Since the prior art has been shown to teach all features of the amended claims with support from Yamamoto as an evidentiary reference, Applicant’s arguments are unpersuasive and the rejections of the claims are maintained as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791